ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Chris Rothe on 16, 17, and 21 February 2022. 

The application has been amended as follows: 
1. (Currently Amended) A medical instrument comprising at least a first instrument branch and a second instrument branch which are pivotable relative to each other, wherein the first instrument branch is formed as a male instrument branch with a male bearing portion, and the second instrument branch is formed as a female instrument branch with a female bearing portion having a through opening, wherein the first instrument branch is arranged on the second instrument branch in that the male bearing portion penetrates the through opening of the female bearing portion, wherein the instrument is manufactured by an additive manufacturing method, wherein one of the first and second instrument branches has a guiding projection that projects toward , wherein the guiding projection and the recess are arranged concentrically to a center of rotation of the first instrument branch and the second instrument branch.
10. (Currently Amended) A method of manufacturing a medical instrument by an additive manufacturing method comprising the steps of: forming at least a first instrument branch as a male instrument branch with a male bearing portion; and forming a second instrument branch as a female instrument branch with a female bearing portion having a through opening, wherein the male bearing portion is manufactured additively in a manufacturing position, in which the male bearing portion penetrates the through opening and a lateral bearing portion, in which the first instrument branch and the second instrument branch overlap each other in a functional position and a manufacturing position, and lateral bearing portions adjacent on both sides, in which the first and second instrument branches overlap each other only in the functional position.
17. (Currently Amended) The method according to claim 16, wherein the instrument branches are made from metal and/or ceramics and the at least one plug is made from one of PEEK, PE, PA or austenitic steel.
18. (Cancelled)

****END OF AMENDMENTS****

Allowable Subject Matter
Claims 1-3, 7-8, 10-17, and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art does not teach the limitations of independent claims 1 or 10. Specifically, with respect to claim 1, Examiner’s best art, as previously cited, does not teach or obviate a medical instrument manufactured by additive manufacturing in which a pivoting action is enabled by the claimed arc-shaped guiding projections arranged concentrically to a center of rotation of the branches in addition to the remaining limitations. With respect to claim 10, Examiner’s best art does not teach or obviate the method of manufacturing a medical instrument in which the male bearing portion is additively manufactured in a position where it protrudes through the female bearing portion in addition to the remaining limitations pertaining to lateral bearing portions which overlap in a functional position but not in a manufacturing position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        22 February 2022